Citation Nr: 1316724	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-05 816	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS) and diverticulitis.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for IBS and diverticulitis and assigned a noncompensable rating effective April 1, 2009.

In November 2012, following the receipt of new evidence, the RO issued a rating decision granting a higher initial rating of 10 percent disability evaluation for service-connected IBS and diverticulitis, effective April 1, 2009.  The RO also granted a temporary 100 percent disability evaluation from April 9, 2010 to May 31, 2010, to reflect surgery and convalescence.  The preoperative disability evaluation of 10 percent was resumed from June 1, 2010.


FINDING OF FACT

On May 13, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting the withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, via letter received May 13, 2013, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


